Title: To Benjamin Franklin from Samuel W. Stockton, 3 June 1778
From: Stockton, Samuel W.
To: Franklin, Benjamin


Sir.
Amsterdam June 3d. 1778.
From the enclosed recommendatory lines and from the friendship which I have been often lead to beleive, you have for my brother Mr. Stockton of New Jersey, I have presumed, with the friendly advice of Sir G. Grand, to request your kind attention to this letter, it being out of my power at present to pay my personal respects.
The design of it is to acquaint you: That from embarasments arising from the long interruption of communication with my friends in America, I have been prevented from returning. What have been my uniform sentiments and conduct in this situation the letters enclosed as well as several others from persons of respectability and real attachment to the liberties of A. can best say, tho’ it is not proper on the present occasion to trouble you with more.
That, having very little acquaintance with Mr. W. L. I was lately, by the means of his friend, applied to for my assistance in public business as his secretary. That, desirous and ambitious of being engaged in the service of my country, I wrote to him I would attend him as soon as possible, and I am now thus far on my way to Frankfort.

Sir George Grand, to whom I was recommended has been so friendly as to inform me in confidence of Mr. L’s situation, and that his conduct and manner in public business have not met with your entire approbation, of which till now I have been entirely ignorant. My great attachment to your character which stands so deservedly high in the estimation of my country as well as all Europe, and the friendly acquaintance with which you have honored my brother for many years, induces me to hope you may so far interest yourself in my situation as to beleive, the only motive to my expected employment is a desire of serving my country, at the same time soliciting your advice and protection, if I should find my residence with Mr. L. disagreeable, which, from what I have heard since my engagement with him, I am apprehensive of. If I have taken too great a liberty in troubling you with these lines, interesting only to myself, your kind indulgence to a person who is just setting out in public life, deprived of the advice of his connections, and wishing to act with propriety, will best plead my excuse. I have the honor to be, with the highest respect and esteem, Sir Your most obliged and most obedient Servant.
Saml. W. Stockton.
His Excellency Benjamin Franklin Esqr. &c &c &c
 
Addressed: His Excellency / Benjamin Franklin Esqr. / &c &c &c
Notation: W. Stockton, Amsterdam June 3 1778.
